 NATIONAL WHOLESALE COMPANYSidney Shwartz, a Sole Proprietor d/b/a NationalWholesale Company and District Lodge No. 64, In-ternational Association of Machinists and Aero-space Workers, AFL-CIO. Cases 1-CA- 14077 andI CA 1448 1'August 14, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; ANI) MIMHIBRS P NI I .()AND TRUlISDAEIOn March 19, 1979, Administrative Law JudgeGeorge F. Mclnerny issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herein.The Administrative Law Judge concluded thattruckdriver John Bergeron was not actually dis-charged by Respondent and further found that em-ployee Bergeron was not discriminated against whenRespondent denied him his Christmas bonus, the dif-ference between his workmen's compensation pay-ment and his former weekly salary, and canceled hisBlue Cross-Blue Shield coverage. We find merit to theGeneral Counsel's exception to these findings by theAdministrative Law Judge.The record reveals that employee Bergeron spokewith Respondent's owner, Sidney Shwartz, in earlyJanuary 1978 to inquire about the discontinuation ofhis medical insurance the month before. Shwartz atthis time told Bergeron that since Bergeron was re-sponsible for the presence of a union at NationalWholesale, he (Shwartz) did not care what happen toBergeron and Shwartz did not owe him anything.In our view, the termination on or about January I.,1978, of Bergeron's medical insurance, a major em-ployee benefit, served to end his employment rela-tionship with Respondent and must be viewed as aconstructive discharge. Accompanied as it was byShwartz' statement with respect to Bergeron's unionactivity, we further find that the discharge was dis-criminatory and violative of Section 8(a)(3) of theAct.* We hereb) correct the inadvertent failure of the Administrative LawJudge and the Board to note that Case -CA-14481 has been consolidatedwith Case I (CA 14077 for consideration in this proceeding.The record further reveals that Shwartz himself tes-tified to an instance of making up the difference be-tween an employee's workmen's compensation pay-ments and his former weekly salary. In thesecircumstances, and absent any evidence to the con-trary, we find that Shwartz' admission is sufficielnt toestablish the past practice of making up the differencebetween workmen's compensation payments and anemployee's weekly salary. We further find that Ber-geron was denied those payments because of hisunion activities in violation of Section 8(a)(3) of theAct.Finally, the Administrative Law Judge found thatBergeron was not entitled to his Christmas bonus be-cause there was no evidence regarding Respondent'spolicies and practices on eligibility for the Christmasbonus. The record discloses, however. that Shwartzinformed Bergeron that there was no Christmas bo-nus for him because he had brought the Union intoNational Wholesale. The discriminatorN nature ofthis denial of benefits is evident on its face. and assuch is violative of Section 8(a)(3) of the Act. As thesefindings make inappropriate the Administrative LawJudge's Conclusion of Law 4, we do not adopt it.AMENDED REMED)YIn addition to the findings made bh the Adminis-trative Law Judge, we have found that Respondenthas engaged in certain unfair labor practices regard-ing its treatment of employee John Bergeron. Accord-ingly, we shall order Respondent to cease and desisttherefrom, and to take certain affirmative action. inaddition to that ordered by the Administrative LawJudge, designed to effectuate the policies of the Act.Therefore, we shall order Respondent to offer JohnBergeron when released b his physician. immediateand full reinstatement to his former job or. it' such jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights and privileges previously enjoyed, or to a jobthat Bergeron is physically able to assume when re-leased by his physician. We shall also order Respon-dent to make Bergeron whole for any loss of earningsthat he may have suffered by reason of Respondent'sdiscrimination against him, by paying him the follow-ing: (1) a sum of money equal to the difference be-tween his weekly workmen's compensation paymentsand his weekly salary during the time of his absencefrom work due to injury: (2) his Christmas bonus:and (3) a sum of money equal to that which Bergeronhad to personally expend because of the cancellationby Respondent of his Blue Cross-Blue Shield cover-age. All such payments shall be computed with inter-244 NLRP No. 9187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDest thereon as prescribed in Florida Steel Corporation,231 NLRB 651 (1977).'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Sid-ney Shwartz, a Sole Proprietor d/b/a NationalWholesale Company, New Bedford, Massachusetts,his agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging or laying off employees in order todiscourage union activities among his employees.(b) Threatening his employees with loss of benefitsand denying certain benefits to his employees in orderto discourage union activity among his employees.(c) Giving employees the impression that their ac-tivities were under surveillance.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, as amended.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer to Lauran Soares immediate reinstate-ment to his former position and offer to John Berger-on the same, depending on his medical condition asprovided in the "Amended Remedy" herein withoutprejudice to their seniority, or other rights and privi-leges previously enjoyed, and make Soares, Bergeron,and Durvalino Duarte whole for any loss of earningsor benefits they may have suffered by reason of thediscrimination against them in the manner set forth inthe section of the Administrative Law Judge's Deci-sion entitled "The Remedy" and the "AmendedRemedy" herein.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at his place of business in New Bedford,Massachusetts, copies of the attached notice marked"Appendix."2Copies of said notice, on forms pro-vided by the Regional Director for Region 1, afterbeing duly signed by Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by him for 60 consecutive days thereafter,B See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order.what steps Respondent has taken to comply herewith.APPENDIXNOTI(E To EMPLOYEESPOSTED BY ORDER OF IHIENArIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentI WILL NOT discharge or lay off my employeesin order to discourage membership in the Union,or any other labor organization.I WILl. NOT threaten my employees with loss ofbenefits, or deny certain benefits to my employ-ees, or give them the impression that their activi-ties are under surveillance, in order to discourageunion activity among my employees.I WILL NOT in any other manner interfere with,restrain, or coerce my employees in the exerciseof the rights guaranteed them by Section 7 of theNational Labor Relations Act, as amended.I WILL offer Lauran Soares and John Bergeronwith appropriate consideration of the medicalcondition of Bergeron, immediate reinstatementtheir former positions without prejudice to theirseniority or other rights and privileges previouslyenjoyed, and I WILL pay Lauran Soares, Durva-lino Duarte, and John Bergeron for any loss ofpay they may have suffered by the reason of mydiscrimination against them, together with inter-est thereon.SIDNEY SHWARTZ, A SOLE PROPRIETORD/B/A NATIONAL WHOLESALE COMPANYDECISIONSTATEMENT OF TIlE CASEGEORGE F. MCINERNY, Administrative Law Judge:Upon a charge filed on January 30, 1978, by District LodgeNo. 64, International Association of Machinists and Aero-space Workers, AFL-CIO. herein referred to as the Union.and a first amended charge filed on March 13, 1978, by theUnion, the Acting Regional Director for Region I of theNational Labor Relations Board, herein referred to as theBoard, issued this complaint on March 21, 1978, allegingthat Sidney Shwartz, a Sole Proprietor, d/b/a NationalWholesale Company,' herein referred to as the Company orThe name of the employer as described in the complaint has beenchanged to reflect his identity more accurately.188 NATIONAL WHOLESALE COMPANYRespondent, had violated Section 8(a)( I) and (3) of the Na-tional Labor Relations Act, as amended, herein referred toas the Act. Respondent has denied the commission of' anyunfair labor practices.Pursuant to notice contained in said Complaint hearingwas held before me in New Bedford, Massachusetts, onAugust 21. 29, 30, and 31, 1978. All parties were repre-sented and were afforded the opportunity to examine andcross-examine witnesses, to produce documentary andother evidence. to argue orally, and to file briefs. After theclose of the hearing Respondent and the General Counselfiled briefs, which have been carefully considered.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONRespondent is a sole proprietorship, wholly owned andmanaged by a single individual. Sidney Shwartz. He is en-gaged in the sale and distribution of flour and baker) prod-ucts, institutional food and paper products from his ware-house in New Bedford, Massachusetts. In the course andconduct of his business, Respondent annually receivesgoods valued in excess of $50,000 directly from points out-side the Commonwealth of Massachusetts. The complaintalleges, the answer admits, and I find that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.it. LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Business of RespondentPrior to July 1, 1975, Respondent's principal businesswas the wholesale distribution of paper supplies and institu-tional foods in southeastern Massachusetts and the resortarea of Cape Cod and Martha's Vineyard Island. Then, inmid-1975, the Company expanded its business with the ad-dition of a line of flour and related products. This newproduct line doubled the business of the Company with thefurther result that the labor force of warehouse employees,truck drivers and helpers doubled, new sales people andclerical employees were hired, and at least one new man-ager was brought in.At the same time the Company's profit structurechanged. The paper and related products handled repre-sented a low-volume, relatively high profit, operation,whereas the flour business was just the reverse, a highlycompetitive business, serving bakeries, grocery stores, res-taurants of different kinds especially those serving pizza. ina high volume. low relative profit, operation.The introduction of the flour business also required anexpansion of the territory served by Respondent in order tomeet competition, and resulted in long hours for the em-ployees. Most of Respondent's employees, during the tmnesmaterial to this case. worked an average of 60 hours ormore in most weeks. Employee relations, up to a time justbefore the entry of the Union into the picture. were handledon a casual and informal basis by Sidne Shwartz himself.The evidence shows that Shwartz participated activel inthe day-to-day supervision and direction of the emploeesand he was available to them, on a first-name hasis, fordiscussion of problems, whether that involved time off,l: per-sonal loans, or recommendations to banks ftr hoirom loans,compensation ir sickness. or other unspecified ad'ice orassistance.With the increase in the volume of business and the sizeof the work force, in conjunction with the profit squeezepresented by the flour business2it became eident that thisArcadian state of things could not continue. Respondentbrought in his son, Larry Shwartzl and a college-trainedmanager, Mark Eisenberg, both with the title of generalmanager, to assist in management and supervision. Fromthe testimony of two employees. Soares and DeCotis. thesenew managers brought in new ideas and new managementtechniques which in turn walled up the old lanes of' intfr-mal communication between Shwartz and his employees.This, then, was the situation in August 1977. Respon-dent's business, methods of operation, and managementwere in transition from the old casual and personal relation-ships to new, more modern methods of management.B. The Union Organi-z:aional .4cl ti itIn August 1977 a number of Respondent's employees,including John Bergeron. a truckdriver, were unhapp', withconditions at work. By chance a neighbor of Bergeron's wasinvolved in a union organizing campaign and on Saturdas.August 13. the neighbor introduced Bergeron to WilliamWalsh, a representative of the Union. Bergeron signed aunion authorization card and Walsh gave him 15 or 20more cards.On the following Monday. and during that week. Berger-on brought the cards to work, distributed them amongother employees, and signed up several. including PaulLawrence, Matthew Perry, and Lauran Soares. He also ap-proached Al Correia, who told Bergeron that he, Correia,.was a supervisor and thus could not sign a card. Bergeroncontinued soliciting employees until he was laid off on Au-gust 27, after which, in his own words. he kept a "low pro-file" until after vacation which ended sometime in Septem-ber. At that time he renewed his organizing activityhanding out cards, hosting meetings of employees at hishouse, or attending meetings at Perry's house, until he wasinjured on the job on October I1. Thereafter his activitywas confined to telephoning other employees from his home2 Respondent's accountant. Frank Santos. testified that he had riginall)and continued to protest Respondent's involvement in the flour business forbusiness reasons.For convenience, Sidney Shwartz will be referred to as Shsartz." LarrxShwartz as "Larry"189 ) DECISIONS OF NA'IIONAI. ABOR RELATIONS BOARDsince he was totally disabled for at least one month andpartially disabled up to the time of the hearing in this case.While there is scant evidence on the point it is clear thatorganization continued. The parties stipulated that a Peti-tion was filed in Case R( 15486 on November 25. 1977.a conference was held on December 8 resulting in anAgreement for Consent Election, an election was held onJanuary 5, 1978. and the Union was certified on January13, 1978. as the collective bargaining representative for aunit of Respondent's employees.C. The August 27 IncidlentJohn Bergeron had worked for Respondent since April1976. As noted above, Respondent's employees. includingdrivers. worked an average of about 60 hours a week, thedrivers leaving the warehouse at 5 or 6 in the morning andreturning between 9 and 10 in the evening. On the night ofAugust 26, 1977. Bergeron received his paycheck from AlCorreia. Attached to the check was a note stating that Ber-geron was "terminated due to seasonal cut hacks." Heasked Correia about this, but the latter said he knew noth-ing about it. Bergeron then called Shwartz, reaching him athome around midnight. They arranged a meeting for thefollowing day (Saturday) at Respondent's warehouse. Ber-geron then called Walsh, who advised him to admit to noth-ing as far as organizational or union activities were con-cerned.Thus prepared. Bergeron met with Shwartz the nextmorning.' After Bergeron showed him the termination note,Shwartz said that it actually had nothing to do with a sea-sonal cutback. He went on to say that he had heard rumorsthat a union was trying to organize the shop. and that Ber-geron was leading the organizational effort. On Bergeron's4 My findings on this meeting are taken from the testimony of Bergeron.whom I find to be a credible witness in most instances. To be sure. heexaggerated somewhat in his statement that he worked most Saturdays(which was disproved by the time cards submitted by Respondent) and inregard to his union activities, but his demeanor, his admissions against hisown interest when testifying later about his conversations with Shwartz afterhis accident, and the inherent probabilities of the situation convince me that.on the whole, he is a credible witness. Shwartz. on the other hand was agarrulous witness, who indulged in lengthy and elaborate self-justificationwhether on direct- or cross-examination. Aside from his demeanor, which Ifound to be evasive and shifting, his denial of knowledge of union activity. atthe time of this conversation is contradicted both by Warehouse ManagerJoseph Noia, who testified that he learned of union activity in the late sum-mer or early fall of 1977 and spoke to Shwartz about it at that time, andCorreia, who, while he had his own credibility problems, testified crediblythat upon being asked to sign a union card by Bergeron in August he imme-diately notified Shwartz not only of the union activity, but also its source.Bergeron. Further, Respondent's economic justification for his layoff ofSoares and other employees in January does not even contemplate any sucheconomic justification for a similar layoff in August. Neither Eisenberg (thegeneral manager), Santos (the accountant). nor Shwartz himself, advancedany argument whatsoever that the economics of the situation motivated thelayoff of Bergeron at this time. In fact the figures submitted by Respondentshow a decline in business from August, but this is offset by Shwartz's ownadmission that three summer employees were terminated at the same time asthe aborted termination of Bergeron. Thus the alleged economic reason forthe layoff is shown to be a sham, and the real reason appears in the creditedtestimony of Bergeron on this incident, without any need on my part to infera motivation. These factors, together with the clear mendacity of Shwartz'sstatements that he is not in business to make a profit, and that some sort of"committee" does his hiring, all contribute to my discrediting of Shwartz.denial. Shwartz repeated the charge and went on to de-scribe the union as a "cancer," saving that if he had a can-cer in his lower leg he would have to cut it off to save thegood part of the leg. After some more discussion Shwartzfinally said that he would forget about it, that he believedBergeron was not involved, and that the note was a mis-take. The conversation then ended and Bergeron returnedto work on the foIllowing Monday.1). Bergeron's Accidenl anld SXubh.equent HisvlorAfter his interview with Schwartz on August 27 Bergeronrefrained from active union organization until his vacationended sometime in September. Then, on October I I. heinjured his back while on the job. As a result of' this injury.which was eventually diagnosed in April 1978., as a rup-tured disc. Bergeron was totally incapacitated and unableto work. He was, however, able to move about. and hadseveral meetings with Shwartz in the period between No-vember 1977 and March or April 1978, at hich his em-ployment prospects were discussed.The first of these meetings occurred earls in Novemberwhen Bergeron went to see Shwartz. At this time Bergeronstated that his physician had told him he would never againbe able to lift more than 30 pounds.6They then talkedabout the possibility of Bergeron's taking an inside job,which Bergeron declined as he had not yet been released byhis doctor. The conversation ended on an indeterminatenote.Between this meeting between Bergeron and Shwartz andthe next. Bergeron appeared at the conference held at theBoard's Boston office on the Petition which had been filedby the Union in Case I RC- 15486. There was no hearing.since the parties agreed on the unit and other details of' theelection, but at one point Walsh. the Union's representa-tive, indicated that Bergeron would be the Union's observerat the election. Braudy. Respondent's attorney, agreed tothis but stated that the Company no longer considered Ber-geron to be an employee.Late in December, Bergeron discovered that he had re-ceived no Christmas bonus and went to see Shwartz to dis-cuss the matter. Shwartz told him that there was nothingfor him because he was on workmen's compensation andwith the union election coming up there would be nothingfor him because he was the one who got the ball rolling forthe Union in National Wholesale. Apparently, the state ofBergeron's health was discussed, but no conclusions werereached.Then, toward the end of January 1978 Bergeron took hiswife to the Tobey Hospital in Wareham, Massachusetts, fortreatment and discovered that his Company paid BlueCross-Blue Shield policy had been canceled. As a result hecalled Shwartz to complain of this. Shwartz retorted that asfar as he was concerned the Union had won and Bergeronwas the person who was responsible and he, Shwartz, justI There was no dispute about the acts that Bergeron was injured on thejob, and was receiving workmen's compensation up to the time of the hear-ing.The facts as reported in this section are based on the testimony of Berger-on. As noted above, I generally credit his testimony over that of Shwartz.However. the two agree on most of the substantive parts of the meetings.190 NATIONAlI. WHOI.. SAIt (COMPANYdid not care one wav or the other. He told Shwartz that heowed him nothing.Another meeting took place in late January or earl Febh-ruar?' at which Bergeron explained his financial plight atthat time and Shwartz replied that he could do nothing. Hesaid. further, that usually when men got hurt and are re-ceiving workmen's compensation he made up the differencebetween their paycheck and the workmen's compensationcheck, hut as far as Bergeron wais concerned Shwartz hadno use for him. Bergeron had lied to him and "''done himdirty" and he just was not going to bother with him.lip to this point. Bergeron's testimony regardingShwartz's statements and attitude has shown a picture ofRespondent's total and implacable hostility toward theUnion and its instrument, Bergeron. Then. in Bergeron'snarrative of this and subsequent meetings with Shartz. thepicture assumed a new. and contradictory, shape. Therewas no further mention of the Union or Bergeron's role inorganizing, no mention of Bergeron's perfidy in lying toShwartz about his union activities. and no urther brusquedismissals of Bergeron's injury or financial burdens. In-stead. curiously and almost inexplicably. Bergeron testifiedthat in these conversations Shwartz offered him work as asalesman, or working in a self-service gas station whichShwartz owned in New Bedford. Later. Bergeron admittedthat Shwartz offered him jobs operating a powwr truck orforklift, and moving trailers around in Respondent's yard.Additionally, Shwartz exhibited an apparently sincere in-terest in Bergeron's health, referring him to another physi-cian. and urging him to tell his doctor that he wanted toreturn to work.Bergeron declined all these offers to return to work. or totake alternative employment with Respondent, ostensiblyon the grounds that he was still under his doctor's care, andthat the doctor had not released him to return to work. Hewas, however, released by the doctor about July 17 to re-turn to work with the restriction that he could not do anylifting. As of August 29, 1978, when he testified in this pro-ceeding. he had not notified Respondent of his availabilityto return to work.E. The Lawrence IncidentsPaul Lawrence, who had been employed by Respondentas a tractor-trailer driver for about 2 years testified thatShwartz approached him on December 9, 1977, at 5:30 or 6in the evening, and invited him to talk. They went over toShwartz's car and the conversation began with Shwartz tell-ing Lawrence that he knew the latter was involved with theUnion.8Shwartz then went on to say that Lawrence's jobwould be more secure if he was to vote for the Company.He commented that he could hire owner-operators whocould do Lawrence's job at $50 less per trip, and indicatedAfter the December meeting the dates are uncertain, but several meet-ings did take place between December and April or Ma). Bergeron andShwartz are in general agreement on the substance of their discussions dur-ing these meetings. albeit there is disagreement on the dates.I Lawrence appeared to be an open and candid witness who really hadnothing to gain from his testimony in this regard Shwartz I continue to viewas less than credible. His testimony on the Lawrence conversation is charac-teristicall) soluble and totally self-serving. Thus I find the content of thisdiscussion to be substantially as reported hy Lawrencethat Lawrence should go out and get six to eight more peo-ple to switch their votes to the Compan> so that he couldpreserve his job. Shwartz went on to say that if the (Com-pany was to lose the election there were "thousands oftass" to get rid of troublemakers, and that. at that point.the troublemakers were Bergeron. Perry. and awrencehimsel'. lie told lawrence to think it over and give him ananswer in a few days.Shwartz again approached Lawrence 2 days later, andasked ift' he had thought about the conversation. Lawrencereplied that he had been advised that he did not have totalk to Shwartz, or an) other supervisor. about union activi-ties, and that he would view further attempts at conersa-tion on that subject as harrassment.On December 14, Supervisor Joseph Noi.a, who appar-entl) had been advised of the first conversation betweenLawrence and Shwartz, but not the second, asked Lawrenceif he had thought about his conversation ith Shwartz.Lawrence was surprised because Shwartz had told him theirtalk would be private, and then Noia asked Lawrence if hewas going to the meeting on Sunday at Perry's house. Therewas such a meeting scheduled, and l.aw rence advised Noiathat he was going.)F. The Las-off of Soares and Othersl.auran Soares had been employed by Respondent Ftr 8-1/2 years. 6 of those years in the catalogue division. whichis not involved in this case, and for the last 2-1/2 years asan order picker in Respondent's warehouse.' Along withother orders pickers Soares worked a 64-1/2-hour week.The order pickers not only selected orders, but also wentout as drivers or helpers, loaded trucks, cleaned. pertfrmedmiscellaneous tasks, and helped to organize the warehousein different ways.Soares signed an authorization card for the Union in No-vember 1977, and participated actively in the union electioncampaign. urging other employees to vote for the Unionand attending five organizational meetings prior to the elec-tion. At these meetings Soares pointed to his prior experi-ence as a shop steward and indicated he could help theemployees if they "recognized" him as shop steward. Hissuggestions were evidently successful, since, shortly afterthe election on January 5, 1978. Soares was voted in as theshop steward.On January 12 Soares, together with Joseph Duarte,' ahelper, Eduardo De Mello, a night loader. Eric Belinkoff atruckdriver, and Gene Ruff, a salesman, were laid off forlack of work.2Soares was recalled to work as a helperabout March 23. He spoke to Shwartz about returning tohis job as an order picker and Shwartz indicated that withina couple of months he would be back as an order picker.Noia admitted the substance of this conversation further lending cre-dence to Lawrence's testimonsmI Soares described himself as an order picker in the "paper division."whereas Shwartz described him merely as an "order picker." The signif-icance of this will appear below in the discussion of the Company's defense.;e The spelling of these names is taken from Respondent's seniority listssubmitted in evidence. as the record is inaccurate as to the spelling.u The General Counsel has alleged that Soares was dscriminatoril laidoff. Thus no findings were sought or are made concerning the others191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis has not happened, but except possibly for the first dayback, Soares has been paid at the same rate as an orderpicker, and he testified that as a helper he works more hoursthan orders pickers. Soares also regained his position asshop steward, or perhaps he never lost it. In any event therecord shows that he was acting as shop steward late inApril 1978.The reasons advanced by Respondent for this layoff atthis time seem plausible enough. Respondent's business,supplying flour to restaurants, bakeries, and other users inresort areas certainly would tend to fall off during the win-ter months. The figures submitted by Respondent demon-strate the accuracy of that statement. But the mere fact thatthere was a drop in sales does not necessarily mean thatthere was no work for order pickers to do. The employeewitnesses who worked as order pickers testified that therewas plenty to do in the slack months. Soares testified thathis duties included going out as a driver, loading trucks,and organizing the warehouse in different ways. Rocco De-Cotis, who was not laid off, testified that order pickers as-sisted in the rearranging of the warehouse throughout theearly months of 1978. Richard McCord, who also was notlaid off, testified that there was plenty of work for Soareswhen he was laid off. McCord testified that he himself wascalled in 2 hours early after Soares was laid off, the firsttime this had happened in 2 years. He further stated thatthere was always enough work, and that in slack times em-ployees picked up and did miscellaneous jobs around thewarehouse. This testimony was undenied by Respondent'switnesses.Respondent, in addition, did not deny that this layoff wasthe first ever for the Company. Mark Eisenberg, one ofRespondent's general managers, testified that his first par-ticipation in decisions to lay off employees was in Decem-ber 1977 in the layoff of one Steve Young. However, helater contradicted that and stated that there were no layoffsin December.' He further testified that layoffs were dis-cussed in the last quarter of 1977 by himself with Sidney,Larry Shwartz, and Frank Santos, the Company's account-ant. However, they did not lay anyone off in Decemberbecause they were advised by counsel that they could notmake changes in employment status unless they had prec-edent, while the union election was pending. This was goodadvice as far as it went, but there was yet no precedent inJanuary for the layoff which then occurred.In any event, the layoff was decided upon and imple-mented by seniority,'" in Respondent's various categories ordepartments. Soares was described as the lowest seniorityemployee in the category of "order picker-paper," and wasthus selected for layoff. The General Counsel's witnessescontested this category, stating that the order pickersworked anywhere and everywhere, picking both paper andflour products as their job orders required. I do not find itnecessary to resolve this issue because of my disposition ofthe layoff issue.3 In fact there was evidence that Young had resigned to take another job.14 Eisenberg testified that the seniority lists entered into evidence wereprepared at the request of counsel for use in the hearing. Thus we do notknow what lists, if any, were used at the time of the layoff.The end result of the layoff, according to Eisenberg, wasto cut expenses. However, a look at the figures submitted byRespondent showing expenses for the months of January,February, and March. 1978, show that operating expenseswent up, not down. Possibly, if the figure had been brokendown further I could have seen where added costs in someother area offset the savings achieved by the layoff, butthese are the figures Respondent chose to submit, and theyare the figures I must use in arriving at my decision.G. The Correia and Boroa IncidentsThe General Counsel alleges that both William Boroaand Albert Correia are supervisors within the meaning ofthe Act, and that they engaged in conduct which violatedSection 8(a)( ) of the Act.William Boroa is an hourly rated employee who votedwithout challenge in the union election. He is classified bythe Company as an order picker in the "paper" category.Like the other order pickers Boroa reports for work at 5a.m. However, unlike the others, Boroa spends his time be-tween 5 and 8 o'clock going over the reports of drivers andchecking returns, items not ordered or rejected by custom-ers. He, or another order picker, then puts the returns backin stock. From 8 o'clock on, he does the same work as theothers. There was some evidence that Boroa tells other em-ployees what to do. He may, for example, instruct otherorder pickers to organize shelves, clean the building, or toclean out the dock. He has taken an employee off one joband put him on another. On the other hand there was noevidence that Boroa had authority to hire or fire, or effec-tively to recommend such action. There was no evidencethat he had authority to discipline or to recommend disci-pline, or to grant raises, or time off, or to grant or recom-mend any type of personnel action. There was evidence thatBoroa was in charge when Shwartz was not present, butthere is no evidence that any authority he so exercised wasdone in any way other than on a casual or sporadic basis.There is, further, no indication that the authority Boroaexercised was anything more than routine direction or thatBoroa's functions required the exercise of independentjudgment in any significant way.Correia's situation is somewhat different. He was also anhourly paid employee who voted without challenge in theelection. He is listed by the Company as a night loader.Employees Lawrence, DeCotis, and Stupalski all identi-fied Correia as a "supervisor" or as a "night supervisor."DeCotis, who, as noted above, was an order picker on theday shift, testified that Correia lined up loads and told thenight loaders which trucks to load, but did not knowwhether Correia had any control of the drivers. Lawrence, atruck driver, stated that he knew Correia as a supervisorand that if he had problems while out on the road he wouldcontact Correia. Lawrence also testified as to a situationwhere both he and John Bergeron, while out on the roadtogether, were fired and, then minutes later, rehired by Cor-reia. Stupalski, the only other night loader who testified onCorreia's status said that he considered Correia to be a su-pervisor "under Noia," but that from April 1977 Noia hadassigned the drivers. Stupalski also stated that Correia ranthe power loaders "occasionally."192 NATIONAL WHOLESALE COMPANYCorreia himself testified that from August 1977 to Janu-ary 1978 he was the night supervisor and dispatcher. Hestated that he would assign truckdrivers and helpers for thenext day's deliveries. As night supervisor he supervised sixmen, directing them in the loading of trucks. He also testi-fied that he took calls from drivers on the road who hadproblems, particularly in situations where a customer whowas required to pay cash on delivery wanted credit or didnot have the cash to pay for the order. In these situationsCorreia would take full responsibility for allowing thedriver to leave the order, or to return with the merchandise.He also stated that he had authority to initial employees'time cards on a bonus payment system. Correia verified thefact that at one time he had fired a driver and helper (Law-rence and Bergeron), and indicated that he had recom-mended the hiring of one employee, his own son, toShwartz. and that the son was hired. Correia had no au-thority to impose discipline, and he would inform Shwartzif he had problems with employees. While he indicated thatShwartz took his word on disciplinary matters, he cited noinstance where discipline was in fact imposed. He himselfnever suspended or promoted anyone. There is no indica-tion in the record that Correia had authority to recommendpromotions or raises, to grant time off, excuse employees. orto exercise other supervisory functions.Correia's testimony was substantially contradicted byJoseph Noia, whose testimony was corroborated by com-pany records which showed that Correia did not initial em-ployees' timecards in the period from August 1977 onward;and records which showed that except for rare occasions,Noia made out the schedules for the drivers beginning inMay 1977. Thus Noia's testimony that he alone acted asdispatcher and that he, Noia, worked from 2 p.m. until 12or I o'clock in the morning as night supervisor is credited.Correia's testimony is also seriously self-contradictory. Hetestified on direct-examination that he was demoted inJanuary, but later admitted that he asked for reassignmentas a truckdriver at that time in order to make more money.He also testified as if he continued as the sole night supervi-sor, but Noia's testimony and the company records contra-dict that, and Correia himself admitted that Noia took overhis job in 1977. Correia further admitted that he was closeto Shwartz until Noia came into the picture, and that hehad been promised pay increases and extra pay which werenot forthcoming. Thus I do not credit Correia's testimony. Ifeel that he was influenced by what he considered brokenpromises, his replacement by Noia, and his failure to ad-vance in the Company. All of these colored his further tes-timony to the effect that Shwartz told him to try to discour-age union support in the Company by telling the employeesthat Respondent would close the flour division and eventu-ally close down the whole operation if the Union got in.Correia testified that he told these things to the employeesright down to the time of the election. However, none of theemployee witnesses corroborated this. Indeed, RichardMcCord testified, credibly, that he thought Correia was infavor of the Union. I, therefore, specifically do not creditCorreia's version of this conversation with Shwartz. or Cor-reia's statement that he spread this information amongother employees.H. The Duarte IncidentDurvalino Duarte5had been employed by Respondentfor three years prior to April 28, 1978, as a truckdriver. InApril 1978 Duarte had encountered a serious personal fi-nancial problem which led him to ask his supervisor, Noia,for time off to go to his bank to take care of the matter.Duarte had several discussions with Noia on this, the re-sults of which are not clear in the record, but a resolution ofthis is not necessary to my decision.Then. on the morning of April 27. Duarte was assignedto move a trailer in Respondent's yard. Apparently he wascareless about setting chocks under the wheels of thetrailer" after it was moved, and an accident resulted. Thenext morning, April 28, Noia summoned Duarte into hisoffice. Noia also requested another employee. Manuel San-tos, Jr.. to act as a witness to the conversation.The testimony of the two participants and the one wit-ness to the conversation are all in agreement as to the formand direction of the meeting, but differ as to substance atone critical point. Both Duarte and Noia are interested wit-nesses, both having a stake in the outcome of this proceed-ing. Santos. on the other hand, is disinterested in the result.so far as can be discerned in the record, and was called inby Noia solely for the purpose of serving as a witness. Hewas, in my opinion, a candid and reliable witness. Duartealso impressed me as an open and credible witness. As ithappens Duarte's version of the conversation is substan-tially corroborated by Santos. Thus I find that the conver-sation between Duarte and Noia occurred as described byDuarte and Santos.'Noia opened the meeting by stating that he had calledDuarte in to reprimand him because he had almost killed aman by his carelessness on the previous day. He toldDuarte that he could have fired him for that incident, anddiscussed other accidents involving Duarte. He thenhanded Duarte his papers and told him to go out and de-liver his load. Duarte then said to Noia that he wanted totalk about the check, apparently having reference to hisfinancial problem. Noia replied that he did not want to hearabout it and again ordered Duarte to take his load out.Then Noia added that Duarte was trying to "screw thecompany." At this, the three left Noia's inner office andproceeded into the outer office adjacent to the main part ofthe warehouse. There may have been other things said, be-cause Santos described Noia as "hollering and screaming"but the next thing he reported was that Duarte turned toNoia and said he wanted to be assigned to an over-the-roadroute to Buffalo, New York. He stated that he had com-pany seniority and union seniority and added "If I take theBuffalo run I won't be around here to look at your face."Santos said that Duarte's voice was loud, but that he wasnot yelling. Noia then made an obscene comment about theUnion, said that he did not care about the Union, and said"furthermore, you're fired."'8'5 Also referred to in the record as Durbalino Duarte.l6 It is not clear whether another employee was hurt as a result of anaccident, but this. too, is not essential in my decision herein.0' I specifically rely on Santos' version of the conversation as probabl themost accurate delineation of what occurred.18 Santos did not testify about subsequent events. My findings are drawnfrom the credible testimony of Duarte and Soares.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNoia then ordered Duarte off the premises. Duarte, inturn, asked for shop steward Soares' telephone number.Noia replied that he did not need it. Duarte then went out-side and waited for Soares, who arrived shortly. Soares andDuarte then went to see Noia but he said he did not want todiscuss the matter and told Soares to file charges with theLabor Board. Noia walked away and shortly thereafter thepolice arrived and escorted Duarte off the premises.About 2 weeks later Shwartz called Duarte and said theyneeded him and asked him to come back to work. Duartedid so, and there had been no further incidents up to thetime of this hearing.I. Analysis and ConclusionsThe August 27 incident requires very little analysis.Apart from the testimony of Correia that he notifiedShwartz in August or September of Bergeron's union ac-tivity,'9it is evident from Bergeron's version of the incident.which I have credited, that Shwartz was aware of the unionactivity in the shop, and that he had been told that Berger-on was the person responsible. His anger at Bergeron andhis hostility toward the union activity is shown by his com-parison of the Union with a cancer which had to be excisedat whatever cost, including the cutting off of the infectedpart. This statement is perfectly consistent with Shwartz'scharacter, as I observed his testimony and demeanor at thehearing. It is similarly consistent with the termination ofBergeron as the focus of the infection in Respondent'swarehouse. I therefore find that Bergeron was dischargedbecause of his union activity.Since Bergeron was terminated late on a Friday, and re-instated on Saturday to report to work on Monday, there isa question of what, if any, time he lost. Bergeron himselfclaimed that he worked on most Saturdays, but the docu-mentary evidence submitted by Respondent shows that herarely worked on a Saturday during the summer of 1977,and Bergeron did not indicate that he was scheduled towork on August 28. Thus I cannot find that Bergeron lostany wages due to the discrimination against him.Bergeron's situation, and the relations between him andRespondent, after his injury in October 1977 are more com-plex. The General Counsel maintains, first, that Bergeronwas discharged some time around January , 1978. becauseof his union activity and his attendance at the conferenceheld at the Board's Boston office in connection with therepresentation case in December 1977. The difficulty withthis theory is the fact that there is no substantial evidence inthis record to show that Bergeron was ever discharged afterthe abortive incident in August. Indeed, relying wholly onthe credible testimony of Bergeron himself, it appears thathe was injured on October 11, 1977. and thenceforwardreceived workmen's compensation. Between that time andApril or May 1978, he had a number of conversations withShwartz. It is true that in these conversations Shwartz madestatements which involve violations of the Act, and whichshow his continuing aversion to the Union and the man heI' Shwartz admitted that Correia had told him of the union activity, butplaced that notification later on, in November.held responsible for it, but at no time in these conversationsdid he indicate that Bergeron was terminated or discharged.Rather. Shwartz was solicitous of Bergeron's state of health,going so far as to recommend a physician to him, and gen-erous in his offer to Bergeron of several alternative jobswhich would not require heavy lifting. He urged Bergeronto return to work, even advising him to tell his doctor thathe wanted to return. This attitude is totally inconsistentwith the General Counsel's assertion that Bergeron hadbeen terminated as of January 1, 1978. If Bergeron was nolonger considered an employee of Respondent, as stated bycounsel at the December 8 conference, that could well bedue to the fact that as of October II Bergeron was nolonger on the Respondent's payroll but rather was compen-sated under the Massachusetts workmen's compensationlaw.20Massachusetts law seems to contemplate that an in-jured employee while receiving compensation is not a cur-rent employee, since General Laws. Chapter 149. Section51B speaks in terms of "re-employment" rights of an in-jured worker who has recovered and is able to perform hisprior job. Thus I cannot find that Respondent discharged orterminated Bergeron on January 1. 1978, or at any othertime.The General Counsel also alleges that Respondent dis-criminated against Bergeron by refusing him a Christmasbonus; by removing his Blue Cross-Blue Shield coverage asof January 1, 1978; and by refusing to pay him the differ-ence between his salary and his workmen's compensation.The circumstances surrounding the first two of these allega-tions are certainly suspicious. Bergeron met with Shwartzlate in December after finding out that he did not receive aChristmas bonus. Shwartz told Bergeron there was nothingfor him because he was on workmen's compensation, andbecause he had brought the Union into National Whole-sale. But there is no evidence in the record concerning Re-spondent's policies or practices on eligibility for the bonusand, more significantly, no evidence that there was dispa-rate treatment here between Bergeron and other employeeson workmen's compensation or on any other type of unpaidleave. I can and do find that Shwartz's statement is violativeof Bergeron's right to engage in union activities, I cannotfind tht he is thereby entitled to a Christmas bonus, eitherfor the entire year or prorated over that portion of the yearduring which he was actively employed. In these circum-stances, and particularly in view of Shwartz's solicitude andconcern for Bergeron's welfare, as evidenced by the latter'sown testimony, I find that Shwartz's statement is a cry ofrage and frustration in the face of what he considered a"cancer" in his entepreneurial domain.Similarly with regard to the cutoff of the medical benefitsin January. Shwartz told Bergeron that he was responsiblefor the Union and Shwartz just did not care one way or theother, and that he owed Bergeron nothing. Again this state-ment is a violation of Bergeron's rights under the Act, but,again, there is no evidence that Shwartz's expressed hostil-ity toward Bergeron. which later substantially abated, ortoward the Union, which continued, was responsible for thediscontinuance of the benefits. There was no evidence as tothe time or methods used by Respondent to make Blue20 Massachusetts General Laws, Chapter 152.194 NATIONAL WHOLESALE COMPANYCross-Blue Shield payments. If they were made quarterly inadvance, the final payment would have been before Berger-on was injured, or if monthly, the notification to discon-tinue might have been made before the Boston conferenceon December 8. There is, further, no evidence of disparatetreatment of other employees. Again, on the basis of thisrecord, I cannot find that Bergeron is entitled to compensa-tion for money he may have been forced to spend for medi-cal services for himself and his family after January I, 1978.With regard to the final allegation in this series, there isevidence that Shwartz at one time did make up the differ-ence between employees' wages and workmen's compensa-tion, but this is from the testimony of Shwartz himself.Richard McCord testified that, while he was ill with a non-job-related malady for 2 months, Shwartz paid him $100every week. Bergeron also mentioned another employee hehad "heard" was paid the difference between his salary andworkmen's compensation, but there was no further evi-dence on that. In these circumstances, based only on theisolated instance of McCord. and in the absence of evidenceof any current or even recent historical, practice of Respon-dent, I cannot find that a preponderance of credible evi-dence shows that Bergeron is entitled to any compensationfrom Respondent.The final matters of consideration in Bergeron's situationconcern his present status and what mutual rights and obli-gations he and Respondent have toward each other.Bergeron's present situation, or at least his situation onthe day he testified in this proceeding, August 19, 1978, isthat he had not yet been released by his physician to returnto his former position. He had been told in July that hecould go back to work, but could do no lifting, a prerequi-site in his job as a truck driver for Respondent. Bergeron'spresent situation, then, is as an employee on workmen'scompensation, similar to an employee on unpaid leave ofabsence, or even to an employee on layoff status. Bergeronowes to his employer a duty to notify that employer whenhe is released by his physician to return to work in his priorposition, if he so desires. Respondent has the obligation,under Massachusetts law, and, I believe, under the Na-tional Labor Relations Act as well in the circumstances ofthis case, to restore him to the same, or a substantiallyequivalent position upon notification that he can perform inthat position.Since I have found that Bergeron was not discharged orterminated, and since it is uncertain when, if ever. he will bereleased by his physician as able to perform his old job, Icannot recommend that he be reinstated to that job. or toany job, at this time.Since I credit the testimony of Paul Lawrence I find theDecember 9 incident with Shwartz to be a violation of Sec-tion 8(a)(l). The later incident involving Noia certainlygives the impression that Respondent wanted Lawrenceand the other employees to realize that their activities wereobserved by and known to Respondent, and furnishes an-other violation of Section 8(aX I).The General Counsel has alleged that Albert Correia is asupervisor. However I found Correia's testimony' to be self-serving, self-justifying, and, for the most part, less thancredible. It is evident from his testimony that he had exer-cised supervisory functions, and had been promised ad-vancement by Respondent. It is further evident that he wasdisplaced in Respondent's structure by Joseph Noia in thespring of 1977 and thenceforth served more as a conduit forNoia's orders than as the responsible source of such ordershimself. However, while there is some doubt as to Correia'sstatus, I find it unnecessary to determine that status becauseI just do not believe his story about his meeting withShwartz concerning the shutdown of the flour operation.Thus it does not matter whether Correia is a supervisor ornot since the events relied on as violations of Section 8(a)( I )by the General Counsel either did not happen at all, orhappened in a manner substantially different from that de-scribed in Correia's testimony.The General Counsel also alleges that William Boroa is asupervisor within the meaning of the Act. There is lessquestion in my mind about Boroa's status. The evidenceshows that Boroa spends most of his day working side byside with the other order pickers. Early in the morning hehas other duties involving returned merchandise and othermatters concerning the drivers. But this work appears in noway supervisory. There is also evidence that Boroa directsthe work of other employees, but there is no indication thatthis is other than routine and ministerial direction underpolicies laid down by Shwartz. The fact that Boroa may actas a supervisor from time to time in Shwartz's absence doesnot require a conclusion that he is a supervisor since it isclear that such exercise of supervisory functions is onlytaken on a casual or sporadic basis, and there is no indica-tion that, even at those times Boroa possessed any of thesupervisory indicia required to justify a finding that he is astatutory supervisor, Breuer Electric Manu/iwturing (Con-pany. 184 NLRB 190 (1970).Boroa did participate in an incident which, while not al-leged in the complaint, and not found herein. to he a viola-tion of Section 8(a)( 1), is claimed by the General Counsel toshow Respondent's unlawful motivation in the subsequentlayoff of Soares. On the morning of January 6. 1978. theday after the election, Boroa and another employee namedAmaral were observed by Soares and DeCotis in Shwartz'soffice in a lengthy discussion. Emerging, Boroa approachedSoares and DeCotis and told them that Shwartz knew whohad voted for the Union and who did not and that somepeople would be cut in hours and others would be laid off.Although I have found that Boroa is not a supervisor, hisclose ties with management are clearly' shown in the evi-dence. He was used as a conduit in relaying messages andinstructions from Shwartz to his fellow employees. At nopoint is there any indication that Shwartz ever told anyonethat Boroa should not do this, or that employees shoulddisregard his instructions. Indeed several employees testi-fied that they recognized and obeyed orders from Boroa.Thus Soares and DeCotis were not unaccustomed to receiv-ing messages from Shwartz relayed by Boroa, and I credittheir version of the story. I do not. however, find in thisstatement a violation of Section 8(a)(1). This incident wasnot alleged in the complaint, even in the amendments madeat the hearing. On the other hand, the incident does tend toshow Respondent's state of mind toward the nion at atime when the election had just taken place and one weekbefore the layoff of Soares and others. V. L. R. B. v. DavionMotels, Inc.. d/b/a Holidal Inn of Danlion. 474 F.2d 328(6th Cir. 1973).195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurning to that layoff, there is no question that Respon-dent's business reaches a low ebb in the winter months, thatsales and shipments of merchandise from Respondent'swarehouse slack off, and that Respondent loses money dur-ing that period. It may be that Respondent achieved someeconomies by the layoff, although the figures submitted donot show any decline in expenses of operation. The realquestion is, however, why Respondent chose 1978 as theyear to institute the practice of seasonal layoffs when it isundenied that the same or similar conditions occurred everyyear, and in past years employees had been assigned tocleanup or other tasks during the slow period, and thehours of the remaining order pickers remained generally thesame as before the layoff of Soares. The only difference in1978 from previous years was that the Union had enteredthe picture and had won the election.Respondent's feelings about the Union were, as I havefound, deeply hostile. Shwartz's statement to Bergeron inAugust that he viewed the Union as a "cancer" which mustbe excised at all costs was translated into action by histermination of Bergeron at that time. That these feelingscontinued is shown by Shwartz's cries of rage and frustra-tion to Bergeron both a short time before and a short timeafter the Union election. Noia's avowed contempt for theUnion as late as April shows that Respondent's hostilityhad not abated, even at that late date.Mark Eisenberg testified on the background of the layoff,indicating that Respondent had made the decision to lay offemployees in November or December 1977 but had beenrestrained from actual implementation of the layoffs beforethe election because of the advice of counsel. But imple-mentation of the layoffs even after the election may alsoviolate the law if the motivation for the layoff is unlawful.There certainly is sufficient evidence in this record to allowme to infer that Respondent's hostility and animus towardthe Union, and his employees' organizational activities, ledto the decision to layoff employees, contrary to past prac-tice, in retaliation for these activities which had culminatedin the Union's election victory. Beyond this, Boroa's state-ment, reported by Soares and DeCotis, of Shwartz's vindic-tive and retaliatory state of mind, is supportive of an infer-ence of unlawful motivation. I thus infer and find that thelayoff of Soares on January 12, 1978, was made by Respon-dent in retaliation against his employees because they hadselected the Union as their bargaining representative.Kern's Bakeries, Inc., 228 NLRB 1462 (1977): WestpoiptTransport, Inc., 222 NLRB 345 (1976); Mississippi TankCompany, Inc., 194 NLRB 923 (1972); Schwab's Foods, Inc..197 NLRB 1068 (1972).Turning finally to the discharge of Durvalino Duarte. Inote that in crediting the version of that discharge con-tained in the testimony of Duarte and Manual Santos, Ifind that Duarte did not in fact refuse to take out his load,as alleged in Noia's version of the incident. CertainlyDuarte hesitated after the reprimand, but both he and Noiaknew of the serious financial problem he had. When Noiarefused to discuss this problem Duarte began to leave theoffice, presumably to follow orders and take out his load ifNoia had not followed him out to the outer office. Then,apparently provoked by Noia's crude reference to his mo-tives in bringing up his personal problems, Duarte broughtup the question of the Buffalo run, and the Union. Hismotive for raising this new matter in the conversation wascertainly his desire to see less of Noia, but Noia's reply wasdirected not at what he might have viewed as a personalinsult, but at Duarte's reference to the Union. Thus it isclear that the discharge was a reflex action on Noia's partstemming from Duarte's reference to the Union and notfrom Duarte's refusal to work or his remark about notwanting to see Noia's face. Given the antiunion attitudewhich heretofore, as I have found, characterized Respon-dent's actions, and the particular juxtaposition of Noia'swords as reported by Santos, it is evident, and I find, thatDuarte would not have been discharged but for his invoca-tion of the Union in this discussion. N.L.R.B. v. Long IslandAirport Limousine Service Corp., 468 F.2d 292 (2d Cir.1972).IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that he be orderedto cease and desist therefrom, and to take certain affirma-tive action, including the reinstatement of Lauran Soares tohis former position of order picker, and the payment toSoares and to Durvalino Duarte of sums of money to com-pensate them for the losses they suffered because of thediscrimination against them computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest thereon to be computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651 (1977).See also Isis Plumbing & Heating Co.. 138 NLRB 716(1962).21CONCUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described in section III,above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.4. Respondent has engaged in no unfair labor practicesother than those found in section II1, above.[Recommended Order omitted from publication.]21 The General Counsel urges that I find the interest should be computeddifferently. However, since the Board has not yet ruled on the matter. I feelit is inappropriate for me to make the requested finding.196 NATIONAL WHOLESALE COMPANYNovember 13, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNIN(; AND MIMBI RS PNEk I.OAND TRUESDAI.FOn August 14, 1979, the Board issued its Decisionand Order in this proceeding. Thereafter, on Septem-ber 5, 1979, Respondent filed a motion for reconsider-ation and brief in support thereof. On September 17,1979, the General Counsel filed an opposition to Re-spondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reconsidered the record and itsoriginal Decision and Order in light of the motion forreconsideration and brief and the General Counsel'sopposition thereto and has decided to modify its De-cision and Order as hereinafter indicated.We find merit in Respondent's contention, set forthin its motion for reconsideration, that the Boardfailed in its original Decision and Order to give suffi-cient weight to certain record evidence when it foundthat Respondent had a past practice of making up thedifference between employee's workmen's compensa-tion payments and their weekly salaries. The Boardrelied on this finding in further finding that Respon-dent violated Section 8(a)(3) of the Act by discrimina-torily denying injured truckdriver John Bergeron theaforementioned supplemental payments.Respondent's owner, Sidney Shwartz, did admitduring his testimony that in two instances approxi-mately 10 years ago Respondent had paid injured em-ployees the difference between workmen's compensa-tion and their regular salary. In addition, Shwartzacknowledged that Respondent once made $100weekly payments to an uninsured employee hospital-ized due to an illness unrelated to his job. On theother hand, Shwartz testified without contradictionthat Respondent had not paid the difference betweenworkmen's compensation and actual salary for any ofits approximately 35 to 40 employees who receivedworkmen's compensation in the 2 years preceding thehearing in this case. Furthermore, Bergeron himselfcorroborated Shwartz by testifying that he had notreceived any supplemental payments from Respon-dent during 6 days in February 1977. months beforethe onset of the Union's organizational campaign,when he was receiving workmen's compensation for ajob-related injury.In view of the foregoing and the record as a whole,the Board is now of the opinion that there is insuffi-cient evidence to warrant a finding that Respondenthas a consistent past practice of making up the differ-ence between workmen's compensation paymentsand an employee's weekly salary. Accordingly wehereby reverse the Board's conclusion in its originalDecision and Order and conclude that Respondentdid not discriminatorily deny Bergeron, in violationof Section 8(a)(3) of the Act, the difference betweenworkmen's compensation and his former weekly sal-ary.The Board finds no merit in Respondent's motionfor reconsideration except as set forth above. Accord-ingly, we affirm in all other respects the Board's origi-nal Decision and Order which, inter alia, requires Re-spondent to reinstate Bergeron and to make himwhole for any loss of earnings suffered by reason ofthe discrimination against him, but we shall modifythe remedy contained therein by deleting the require-ment that Respondent pay Bergeron a sum of moneyequal to the difference between his weekly workmen'scompensation payments and his weekly salary.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that the Respondent, SidneyShwartz, a Sole Proprietor d/b/a National WholesaleCompany, New Bedford, Massachusetts, his officers.agents, successors, and assigns, shall take the actionset forth in the Board's original Order in this proceed-ing, except that Respondent is not required to payJohn Bergeron a sum of money equal to the differ-ence between his weekly workmen's compensationpayments and his weekly salary.I As indicated, we find no merit in Respondent's argument that the Boarderred in finding that Respondent discriminatorily denied Bergeron a Christ-mas bonus and constructively discharged him on or about January , 1978,because of his union activities and in violation of Sec. 8(a)(3). Bergeron'sphysical suitability for reinstatement and the extent to which his post-dis-charge pecuniary loss is fairly chargeable to Respondent are matters that canproperly be resolved at the compliance stage of this proceeding. subject tothe findings and conclusions made herein. See Globe Manufacturing Com-panv, 229 NLRB 1025, 1026 (1977). enfd. 580 F.2d 18 (Ist Cir. 1978).197